Citation Nr: 0815056	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  05-34 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an effective date earlier than July 19, 
2007 for the award of a 20 percent rating for low back strain 
with degenerative disc disease.  

3.  Entitlement to a rating in excess of 10 percent for 
traumatic degenerative changes, right knee, X-ray evidence 
only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
January 1993, with subsequent service in the Naval and Air 
Force Reserve.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2003 rating decision in which the RO denied 
the veteran's claim for service connection for hypertension.  
In December 2004, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in August 
2005, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in October 
2005.

In January 2007, the veteran and his wife testified during a 
Board hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of the hearing is of record.  During the 
hearing, the undersigned granted a 60-day abeyance period for 
the submission of additional evidence.  To date, no 
additional pertinent evidence has been received.  

The Board notes that the veteran was last issued a 
supplemental SOC (SSOC) regarding his claim for service 
connection for hypertension in November 2006.  Medical 
evidence, including records of VA treatment from April to 
June 2007 and the reports of July 2007 VA examinations 
evaluating the veteran's spine and right knee have been 
associated with the claims file since November 2006.  While 
the records of VA treatment include an assessment of 
hypertension, these records include no etiological opinion 
regarding hypertension.  As medical evidence demonstrating 
current hypertension was of record and considered by the RO 
in the November 2006 SSOC, these treatment records are 
cumulative and not pertinent to the disposition of the 
appeal.  Further, the July 2007 VA examination reports 
pertain to conditions other than hypertension, and not 
pertinent to the matter on appeal.  Thus, while the evidence 
submitted since November 2006 was not accompanied by a signed 
waiver of RO consideration of the evidence, a remand of this 
matter for such consideration is unnecessary.  See 38 C.F.R. 
§ 20.1304 (2007).  

The Board's decision denying the claim for service connection 
for hypertension is set forth below.  For the reasons 
expressed below, the remaining two claims identified on the 
title page-for which the veteran has completed the first of 
two actions required to place these matters in appellate 
status-are addressed in the remand following the order; 
these matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  Although the veteran had an elevated blood pressure 
reading in service, the first documented diagnosis of 
hypertension is more than one year after discharge from 
active service, and there is no competent evidence or opinion 
of a nexus between the veteran's current hypertension and 
either his active military service or any period of active 
duty for training (ACDUTRA) during his Reserve service.  


CONCLUSION OF LAW

The criteria for service connection for hypertension are not 
met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a January 2003 pre-rating letter and a 
June 2005 post-rating letter, the RO provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The June 2005 VCAA letter specifically 
informed the veteran to submit any evidence in his possession 
pertinent to the claim on appeal.  The December 2003 RO 
rating decision reflects the initial adjudication of the 
claim after issuance of the January 2003 letter.  After 
issuance of the June 2005 letter, and opportunity for the 
veteran to respond, the August 2005 SOC and November 2006 
SSOC reflect readjudication of the claim.  Hence, the veteran 
is not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The Board notes that the RO notified the veteran regarding 
the assignment of disability ratings and effective dates in a 
May 2007 post-rating letter.  However, the timing of this 
notice-after the last adjudication of the claim-is not 
shown to prejudice the veteran.  Because the Board's decision 
herein denies the claim for service connection, no disability 
rating or effective date is being, or will be, assigned.  
Accordingly, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, Reserve medical records, 
VA medical records, private treatment records, and the report 
of a VA examination conducted in August 2003.  Also of record 
and considered in connection with the claim is a transcript 
of the January 2007 Board hearing, as well as various written 
statements provided by the veteran and by his representative, 
on his behalf.

The Board recognizes that, during the January 2007 Board 
hearing, the veteran reported that he first had a high blood 
pressure reading in the mid-1980s, and that he sought outside 
help from a private physician through his first wife's 
insurance.  The veteran said that he would call the insurance 
company to see if they could pull the records, however, the 
veteran has not submitted these records, or submit 
authorization to enable VA to request these records on his 
behalf.  During the hearing, the veteran's wife reported that 
the veteran was treated by a private physician in June 1990, 
who indicated that decongestants the veteran was being given 
by the military were causing his blood pressure to rise, 
however, she added that they were not able to get copies of 
that treatment out of his medical records.  Despite the fact 
that these records of private treatment from the mid-1980s 
and June 1990 have not been associated with the claims file, 
as will be discussed below, the service medical records 
include a high blood pressure reading, and the service 
connection claim is being denied because there is no medical 
evidence of a nexus between current hypertension and service.  
Records of private treatment during service could not provide 
medical evidence of a nexus between current hypertension and 
service.  As such, a remand to obtain these private records 
would impose unnecessary additional burdens on adjudication 
resources, with no benefit flowing to the veteran, and is, 
thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 
56 (1991).  

During the January 2007 hearing, the veteran also testified 
that he was being treated by his private physician, Dr. 
Keller.  The Board notes that records of treatment by Dr. 
Keller from March 2003 to May 2005 have been associated with 
the claims file, but the veteran's testimony indicates that 
more recent records of treatment are available.  However, the 
veteran testified that Dr. Keller had told him that it would 
be very hard for him to pinpoint when the veteran's high 
blood pressure actually started, because he did not see the 
veteran in service.  As will be discussed below, the evidence 
of record already demonstrates current hypertension.  As 
noted above, the service connection claim is being denied 
because there is no medical evidence of a nexus between that 
disability and service.  As the veteran's own testimony 
indicates that any records of treatment by Dr. Keller since 
May 2005 do not include medical evidence of a relationship 
between hypertension and service-the very matter on which 
this case turns-a remand to obtain these records also is 
unnecessary.  See Soyini, 1 Vet. App. at 56.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim on appeal.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and hypertension becomes manifest 
to a degree of l0 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The Board observes that, with respect to the veteran's 
Reserve service, the applicable laws and regulations permit 
service connection only for disability resulting from disease 
or injury incurred or aggravated while performing ACDUTRA or 
injury incurred or aggravated while performing inactive duty 
training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 
C.F.R. § 3.6.

To warrant a diagnosis of hypertension for VA compensation 
purposes, the veteran must meet the criteria delineated in 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining 
hypertensive vascular disease or hypertension for purposes of 
that section as diastolic blood pressure predominantly 90 mm. 
or greater and isolated systolic hypertension as systolic 
blood pressure predominantly 160 mm. or greater with 
diastolic blood pressure of less than 90mm). 
 
Considering the record in light of the above, the Board finds 
that service connection for hypertension is not warranted.  

The service medical records from the veteran's period of 
active service reflect an elevated blood pressure reading in 
December 1992.  However, all other blood pressure readings in 
the service medical records are normotensive.  Blood pressure 
reading on separation examination in December 1992 was 
130/84.  

The veteran was afforded a VA examination to evaluate 
conditions other than hypertension in February 1993.  Blood 
pressure reading during that examination was 132/86.  Records 
of VA treatment from November 1993 to July 2005 include 
hypertensive blood pressure readings and findings of and 
treatment for hypertension.  A record of VA treatment from 
February 1996 noted that the veteran had no history of 
hypertension.  During VA treatment in July 1996, the 
veteran's blood pressure reading was 144/90, and his 
physician, Dr. Sagady, noted that his blood pressure was 
borderline, but that he had no history of hypertension.  By 
July 1997, however, the veteran was on blood pressure 
medication, as a record of VA treatment that month noted that 
his blood pressure was OK on medication.  Subsequent VA 
treatment records reflect ongoing findings of and treatment 
for hypertension, however, none of these records includes any 
comment or opinion regarding etiology of hypertension.  

Records of private treatment from February 1998 to May 2005 
also reflect findings of and treatment for hypertension, with 
the first finding of hypertension in December 1999, when the 
assessment was that the veteran's blood pressure was 
consistent with hypertension, and he was started on Norvasc.  

Reserve medical records from March 1994 to November 2002 also 
include hypertensive blood pressure readings in March 1994 
and December 1999.  

The veteran was afforded a VA examination to evaluate 
hypertension in August 2003.  The examiner reviewed the 
veteran's claims file and acknowledged such review in the 
examination report.  The veteran reported that he was first 
told that he had elevated blood pressure in the late 1980s, 
and that he was told that his blood pressure would be 
monitored periodically, but that treatment was not indicated.  
He added that he was subsequently treated at the Phoenix VA 
Medical Center (VAMC) in the late 1990s, at which time he was 
started on anti-hypertensive therapy, which, he reported, 
improved blood pressure readings.  He stated that his first 
antihypertensive was Norvasc, and that his current 
antihypertensive regimen included Coreg and Norvasc.  The 
examiner noted that the veteran's claims file included 
numerous blood pressure readings from December 1982 to the 
time of discharge from military service.  The examiner noted 
that blood pressure was elevated at 132/92 in December 1992, 
but that blood pressure became more stable, as evidenced by a 
blood pressure reading of 116/70 in May 1994, with a weight 
of 218 pounds.  

On examination, blood pressure reading was 139/89.  The 
impression was hypertension presently controlled on multiple 
antihypertensive therapies.  The examiner opined that she was 
unable to substantiate that blood pressure was chronically 
elevated while in the military service.  

During the January 2007 hearing, the veteran testified that 
he was first told that he had a possibility of having high 
blood pressure in the mid-1980s when he sought outside help 
from a private physician through his first wife's insurance.  
The veteran's wife testified that the veteran saw a private 
physician around June 1990 and that physician told him that 
decongestants he was being given by the military were causing 
his blood pressure to rise.  The veteran stated that, after 
discharge, he sought treatment at the VAMC in Palo Alto, 
where he had lab work and X-rays done, but no blood pressure 
results.  The veteran and his wife reported that Dr. Sagady 
at the Phoenix VAMC was the first physician who diagnosed the 
veteran with hypertension, in 1995 or 1996.  

While the veteran asserts that his current hypertension is 
related to service, the Board finds that the medical evidence 
simply does not support this assertion.  

As indicated above, the record clearly demonstrates that the 
veteran had at least one elevated blood pressure reading 
while in service and at least two elevated readings during 
his Reserve service.  In his December 2004 NOD, the veteran 
asserted that medication used to treat sinus infections and 
upper respiratory infections in service had side effects 
which included high blood pressure.  The veteran's wife made 
the same assertion during the January 2007 hearing.  However, 
there is simply no diagnosis of hypertension in service or 
during Reserve service.  In fact, the first documented 
diagnosis of hypertension is in December 1999.  The Board 
notes that the record of VA treatment from July 1997 indicate 
that the veteran's blood pressure was OK on medication, thus 
suggesting that he was being treated for hypertension.  Even 
assuming, arguendo, that the July 1997 record of VA treatment 
reflects treatment for diagnosed hypertension, this treatment 
was more than one year after service discharge, and, hence, 
outside of the period for presumptive service connection for 
hypertension.  See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  The Board further notes that even the first 
hypertensive blood pressure reading noted in the Reserve 
medical records is in March 1994, also more than one year 
after separation from service.  

In addition, while the medical evidence establishes that the 
veteran does have current hypertension, there is simply no 
medical evidence or opinion even suggesting a relationship 
between hypertension and service, to include any period of 
ACDUTRA, and neither the veteran nor his representative has 
identified, presented, or alluded to the existence of any 
such medical evidence or opinion.  In short, there is no 
competent medical evidence to support the claim for service 
connection for hypertension.  

In adjudicating this claim, the Board has, along with the 
medical evidence, also considered the appellant's oral and 
written assertions, as well as those advanced by his 
representative, on his behalf; however, none of this evidence 
provides a basis for allowance of the claim.  As indicated 
above, the claim turns on the medical matter of etiology, or 
medical relationship, between current disability and 
service-a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant and his representative are not 
shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative (i.e., persuasive) opinion on a medical 
matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for hypertension must be denied on both 
direct and presumptive bases.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as no competent, probative 
evidence supports the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hypertension is denied.  




REMAND

Regarding the other two claims identified on the title page, 
the Board notes in that a March 2006 rating decision the RO, 
inter alia, continued a 10 percent rating for low back strain 
with degenerative disc disease and a noncompensable rating 
for traumatic degenerative changes, right knee, X-ray 
evidence only.  The veteran expressed disagreement with these 
two matters in January 2007, and an SOC on these two issues 
was furnished in June 2007.  The veteran did not perfect an 
appeal of these two issues within 60 days of issuance of the 
SOC.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

Subsequently, a November 2007 rating decision granted an 
increased rating of 20 percent for low back strain with 
degenerative disc disease and granted an increased rating of 
10 percent for traumatic degenerative changes, right knee, X-
ray evidence only.  Both increased ratings were effective 
July 19, 2007.  In a December 2007 statement, the veteran 
expressed disagreement with the effective date of July 19, 
2007 for the increased rating of 20 percent for his service-
connected low back disability, and with the increased rating 
of 10 percent for degenerative changes, right knee.  

An NOD has been filed with the effective date assigned for 
the increased rating of 20 percent for the veteran's service 
connected low back strain and the increased rating assigned 
for traumatic degenerative changes, right knee; however, the 
RO has yet to issue a SOC with respect to those claims, the 
next step in the appellate process.  See 38 C.F.R. § 19.29; 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these 
matters must be remanded to the RO for the issuance of an 
SOC. Id.  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.
  
Accordingly, these matters are hereby REMANDED to RO, via the 
AMC, for the following action:

1.  The RO must furnish to the veteran and 
his representative an SOC with respect to 
the November 2007 assignment of an 
increased rating of 20 percent for low 
back strain with degenerative disc 
disease, effective July19, 2007, and the 
assignment of an increased rating of 10 
percent for traumatic degenerative 
changes, right knee, along with a VA Form 
9, and afford them the appropriate 
opportunity to submit a substantive appeal 
perfecting an appeal on those issues.  

2.  The veteran and his representative are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status, a timely appeal must be 
perfected within 60 days of the issuance 
of the SOC.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


